{¶ 23} I respectfully dissent as I feel an evidentiary hearing was warranted and the trial court abused its discretion in not holding a hearing before ruling on defendant's motion. Evidence which merely impeaches or contradicts evidence in a former trial is insufficient to support a motion for a new trial. However, this is not the case here. The victim in a videotaped deposition completely recanted her trial testimony and identified a different assailant. Moreover, several affidavits were presented supporting details of her recantation. Under these circumstances, an evidentiary hearing was warranted. See State v. Wright
(1990), 67 Ohio App.3d 827 and State v. Monk, 5th Dist. No. 02CA000026,2002-Ohio-6602 (Trial court abused its discretion in not holding evidentiary hearing when victim recanted.).